Citation Nr: 0406588	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-18 796	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for residuals of left hand 
and left arm injuries.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The appellant had active service from April 1969 to December 
1971.  The precise status of the appellant during various 
period within that time frame will be addressed in the 
Board's decision below.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision and 
accompanying administrative decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(the RO).  In essence, the RO determined that the appellant 
was absent without leave (AWOL) at the time he was injured in 
a motor vehicle accident and that service connection for such 
injuries accordingly was denied.

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 2002).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the Board's 
jurisdiction.  See Darrow v. Derwinski, 2 Vet. App. 303 
(1992).  The request will be referred to the Chairman of the 
Board for consideration under 38 C.F.R. § 2.7 (2003) after 
this decision of the Board has been issued.  


FINDINGS OF FACT

1.  The appellant suffered left hand and left arm injuries in 
a motor vehicle accident on May 24, 1970.  

2.  The appellant's absence from active duty from March 28, 
1970 to his hospitalization on May 24, 1970, after the 
accident occurred, was unauthorized and materially interfered 
with the performance of his military duty.  




CONCLUSION OF LAW

Residuals of left hand and left arm injuries were not 
incurred in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.1(m), 3.303 (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural history

Review of the record shows that based on correspondence from 
the appellant's representative in May 2001, the RO determined 
in July 2001 that the appellant's original VA claims folder 
is missing.  Efforts to locate the missing claims folder were 
fruitless.  The RO proceeded to establish a "rebuilt" 
folder for the appellant.  

In an October 2001 letter, the appellant's representative 
referred to a service-connected left hand disability.  At the 
same time, he submitted a copy of a VA award letter dated in 
May 1972 and a VA civil service preference letter dated in 
January 1975.  The representative acknowledged that these 
letters did not specifically document service connection for 
the appellant's left hand disability.  Neither the appellant 
or the representative have provided any communication for VA 
or other evidence, aside from the appellant's own statements, 
that service connection had in fact been granted for left 
hand and arm injuries. The representative also submitted a 
certified copy of a service discharge certificate.  
In addition, in November 2001, the representative submitted 
medical records from Unity Hospital dated in 1970 and also 
submitted a certified copy of the appellant's DD Form 214 MC.  

In January 2002, the RO sent the appellant a VA Form 21-256, 
Veteran's Application for Compensation and/or Pension, and 
requested that he complete and return the form.  It is clear 
from the RO's letter that the RO did not consider the 
appellant to be service connected for left hand and arm 
injuries.  

On the completed form, received at the RO in January 2002, 
the appellant stated he was seeking compensation for a left 
hand injury for which he said VA had already conceded service 
connection.  In a VA 21-4138, Statement in Support of Claim 
which was submitted at the same time, the appellant said he 
was applying for an increased rating for his left hand 
injury.  

In the absence of evidence that service connection is in 
effect for residuals of a left hand or left army injury, the 
RO has treated the appellant's claim as a service connection 
claim, as will the Board.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations, present its analysis and make 
its decision.  

The Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The 
pertinent implementing regulations are also effective 
November 9, 2000.

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].    

In a January 2002 letter to the appellant, the RO 
acknowledged receipt of the appellant's claim and advised him 
that it was realized that his claims file was "on National 
Search."  The RO specifically referenced the VCAA and told 
the appellant of the essential elements to establish service 
connection.  The RO notified the appellant as to the kind of 
evidence he was responsible to provide and the kind of 
evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other evidence, 
such as private medical records, for which he provided 
adequate identification and release authorization.  The RO 
notified the appellant that it had requested his service 
medical records, but also requested that the appellant submit 
any copies of service medical records in his possession.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO has acknowledged that the appellant's 
claims file has been lost and that it has established a 
rebuilt folder in response to his claim.  Action taken to 
rebuild the folder has included obtaining available service 
medical records from the National Personnel Records Center 
(the NPRC).  The RO has, in addition, made multiple requests 
to the VA Medical Center in Minneapolis, Minnesota, for 
search of archived records to attempt to obtain copies of VA 
rating decisions or reports of prior compensation and pension 
examinations at any time from January 1972 to December 2001.  
The NPRC provided some service medical records, including a 
Medical Board Report, a Copy of Proceedings and Findings of 
Physical Evaluation Board, as well as endorsements of an 
investigation report of the appellant's injuries from the 
Chief, Bureau of Medicine and Surgery and Judge Advocate 
General of the Navy.  The RO provided the appellant a VA 
examination in February 2002, and the appellant has stated he 
has submitted all available medical records and has no 
additional evidence to submit.  In response to an April 2002 
request by the RO, the appellant completed and returned a VA 
Form 21-4176, Report of Accidental injury in Support of Claim 
for Compensation or Pension.  There is no indication that 
there is any other relevant evidence that is available.  

In its July 2002 rating decision, the RO denied the claim on 
the basis that the appellant's injuries could not be 
considered to have been incurred in the line of duty, and in 
its June 2003 statement of the case outlined the relevant 
regulation pertaining to line of duty determination.  The 
appellant and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The appellant has submitted medical evidence, VA 
letters and his accident report, and the appellant and his 
representative both have submitted written argument 
pertaining to the claim.  

After reviewing the record, the Board concluded that further 
development would not avail the appellant.  The outcome of 
this case rests upon the appellant's status at the time of 
the accident which resulted in the injuries for which he 
seeks service connection.  The resolution of this question is 
dependent upon evidence, already in the claims folder, 
pertaining to the date of the accident.   

Pertinent law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
incurred or aggravated by injury or disease contracted in 
line of duty during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  

Line of duty

"In line of duty" means that an injury or disease incurred 
or aggravated during a period of active military, naval or 
air service unless such injury or disease was the result of 
the appellant's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of his or her abuse of 
alcohol or drugs.  A service department finding that injury, 
disease or death incurred in line of duty will be binding on 
VA unless it is patently inconsistent with the requirements 
of laws as administered by VA.  Requirements as to line of 
duty are not met if at the time the injury was suffered or 
disease contracted the appellant was avoiding duty by 
desertion, or was absent without leave which materially 
interfered with the performance of military duty.  38 C.F.R. 
§ 3.1(m)(1) (2003).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein [holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence].  

Factual Background

With one significant exception, the fact of this case are not 
in substantial dispute.

The appellant has submitted records from Unity Hospital 
showing that he was admitted to that hospital via the 
emergency room on May 24, 1970.  Those records report that 
the appellant was hit by an automobile when he was a 
pedestrian and that his injures included multiple nerve 
injuries to the median, ulnar and less so to the radial nerve 
on the left, due to compression injury.  He was discharged to 
a Naval hospital on June 5, 1970.  

In a November 1970 memorandum, the Judge Advocate General 
(JAG) of the Department of the Navy endorsed an investigative 
report dated June 5, 1970.  The JAG stated that injuries 
sustained by the appellant on 24 May 1970 were held not to 
have been due to his own misconduct and not to have been 
incurred in the line of duty.  It was noted that because the 
appellant was as of that time (November 1970) in the status 
of an unauthorized absentee and could not be located, it was 
not feasible to accord him a hearing at that time.  

In his report of medical history at a February 1971 
examination, and during a February 1971 neurology 
consultation, the appellant gave a history of having been 
struck by an auto on May 27, 1970.  He appeared before a 
service medical board in June 1971.  In the Medial Board 
Report, it was noted that review of history as given by the 
appellant indicated that he was in good health until May 27, 
1970.  The Medical Board further stated that at that time 
while absent without leave from the Marine Corps Base, Camp 
Pendleton, and while in Minneapolis, Minnesota, he was hit by 
a car.  The diagnosis reported by the Medical Board was 
neuropathy (lower, left brachial plexus) manifested by left 
hand grip weakness and atrophy and weakness of the left hand 
muscles.  

The July 1971 report of the Proceedings and Findings of 
Physical Evaluation Board  (PEB) contains the same diagnosis.  
The PEB's recommended findings included the finding that the 
disability was incurred during a period of unauthorized 
absence.  It was a recommended finding that the disability 
was not incurred while entitled to receive basic pay and that 
the disability was not due to intentional misconduct or 
willful neglect.  The appellant's DD 214 MC (1900) states 
that time lost for pay purposes included the period from 
March 28, 1970 to May 24, 1970, in addition to other periods.  
He was discharged from service under honorable conditions.  

In May 2002, the appellant submitted an accident report in 
which he stated that as a pedestrian he was struck by an 
automobile on May 27, 1970.  The appellant stated that he was 
on active duty at the time of accident.  This was in response 
to the question, "[a]t the time of the accident, were you on 
military duty, authorized pass or leave, absent without 
leave, etc.?"



Analysis

The appellant contends that residuals of a motor vehicle 
accident that occurred in service are, or should be, service-
connected.  

The appellant asserts that VA granted him service connection 
for residuals of his left arm and left hand injuries and has 
submitted copies of VA letters indicating that he was awarded 
VA benefits for an unspecified effective the day following 
his separation from service in December 1971 and that he was 
receiving VA compensation in 1975.  There are no available 
records that identify the disability for which service 
connection was granted.  The RO has established that the 
appellant is not currently receiving VA compensation, but the 
RO has been unable to obtain or identify records documenting 
the change.  

In the absence of documentation establishing that service 
connection is currently in effect for residuals of left arm 
and left hand injuries, the Board will address the matter of 
entitlement to service connection on a de novo basis.  

As has been explained earlier, the appellant's claims folder 
has been lost.  
The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of- the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the appellant's claim has been undertaken 
with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant. See Russo v. Brown, 9 Vet. App. 46 (1996).

There is no question that the appellant sustained injuries of 
the left upper extremity in a motor vehicle accident during 
his period of service.  In essence, as explained immediately 
below, the outcome of this case hinges on the question of 
whether the appellant was on authorized leave at the time of 
the accident in question.  As alluded to in the VCAA 
discussion above, no amount of additional development is 
liable to unearth any more records pertaining to this 
question.

The appellant has reported that the accident occurred on May 
27, 1970, when he was not AWOL.  However, the actual hospital 
records of treatment he received at the time of the accident, 
which indicate that the accident occurred on May 24, 1970, 
are of greater probative value than the appellant's 
recollections more than 30 years after the event.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by a 
claimant].  

The Board acknowledges that within months after the accident, 
in February 1971, the appellant reported that the accident 
occurred on May 27, 1970, but this is also inconsistent with 
the Unity Hospital records showing emergency treatment and 
admission on May 24, 1970, as well as with the November 1970 
JAG letter that reviewed a June 5, 1970 investigative report 
and specifically stated that the accident occurred on May 24, 
1970.  VA is bound by the service department's certification 
as to an individual's military service.  See 38 C.F.R. §§ 
3.1(y)(1), 3.203; see also Duro v. Derwinski, 2 Vet. App. 530 
(1992).  The Board therefore finds that the preponderance of 
the evidence supports the finding that the appellant's left 
arm and left hand injuries occurred in an accident on May 24, 
1970.   

Although the appellant states he was on "active duty" at 
the time of the accident, the official record shows that May 
24, 1970 was during a period of time lost for pay purposes.  
In addition, in November 1970, the JAG stated that the 
injuries sustained by the appellant not incurred in the line 
of duty.  Further, in July 1971, a recommended finding of the 
PEB was that the disability resulting from the injury was 
incurred during a period of unauthorized absence.  

The Board has paid particular attention to the appellant's DD 
form 214.  Although his dates of service were from April 1969 
to December 1971, the DD form 214 lists five periods of time 
lost, ranging from 54 days to 136 days.  For the purposes of 
the Board's inquiry, the two most significant periods are 
those from March 28, 1970, to May 24, 1970 and from July 17, 
1970 to November 30, 1970.  The start of this period of 
"good" time in between coincides with the appellant's 
hospitalization.  It thus appears that military authority 
determined that the "good" time began upon the appellant's 
admission to the civilian hospital.  It further appears that 
he took off without leave as soon as he healed sufficiently 
enough to do so.  

In any event, from the times lost for pay purposes reported 
on the DD 214 MC, the Board infers that the period of 
unauthorized absence to which the PEB referred was a period 
from March 28, 1970 to May, 24, 1970.  There can be no 
question that an unauthorized absence of 57 days, by its 
length alone, must have interfered with the appellant's 
performance of his military duties.  The Board therefore 
finds that the appellant's absence from active duty from 
March 28, 1970 to May 24, 1970 was unauthorized and 
materially interfered with the performance of his military 
duty.  This leads to the conclusion that residuals of left 
arm and left hand injuries from the May 24, 1970, accident 
were not incurred in line of duty, which precludes the grant 
of service connection.  


ORDER

Service connection for residuals of left arm and left hand 
injuries is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



